DETAILED ACTION

Acknowledgement


This action is in response to the amendments filed on 09/01/2022.


Status of Claims


Claims 1, 9, 11, 19, and 20 have been amended. 
Claims 1-20 are now pending.

Response to Arguments

The U.S.C. 112(b) rejection is withdrawn in light of amendments.
Applicant's arguments filed on 09/01/2022 regarding the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered. The Applicant argues that the amended claims are not abstract because they present an improvement to the functioning of a computer similar to Enfish LLC self-referential tables.
The Examiner respectfully disagrees. The Applicant’s amended claims recite a first and second vector that represents 3D data. These vectors are considered abstract elements that are not databases as in Enfish. This vector representation of data may improve the way that the 3D data is structured/organized, however, the vector representation is not linked to the improvement to the functioning of the computer in the claim nor in the Applicant’s specification as per MPEP 2106.05(a). As per the 2019 PEG, an improvement in the judicial exception itself (i.e. abstract idea) is not an improvement in technology. The improvement to a computer or another technology must be furnished by the additional elements recited in the claim (e.g. a design application, similarity algorithm that implements one or more trained machine learning function, user interface, client device, one or more non-transitory computer-readable media, one or more processors, a computing system comprising one or more memories that include instructions and one or more processors that are coupled to the one or more memories). Paragraph [0105] of the Applicant’s specification refers to a specific similarity algorithm, an autoencoder, that generates compact representations such as 512-dimensional vector of the input data and compare the compact representations to quantify the similarity between the input data. This suggest that the autoencoder algorithm improves the representation and comparison of data (i.e. abstract elements) and not to the functioning of the computer itself. The Examiner notes that the autoencoder and compact representation limitations are not recited in the claims. 
In the Enfish case, the court evaluated the patent eligibility of claims related to a self-referential database having two key features: all entity types can be stored in a single table; and the table rows can contain information defining the table columns. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691.  
In conclusion, the Examiner maintains previous arguments that the claims are directed to the abstract groupings of Certain Methods of Organizing Human Activity and Mental Processes and that the additional elements recited in the claims individually and in combination do not integrate the abstract into a practical application nor provide an inventive concept. Therefore, the 35 U.S.C. 101 rejection is maintained.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Techniques for Workflow Analysis and Design Task Optimization”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing personal behavior) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a process (claims 1-10), a manufacture (claims 11-19) and a machine (claim 20).
Step 2A (1): Independent claims 1, 11, and 20 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. managing personal behavior) and Mental Processes, based on the following claim limitations: “receive a selection of a first task that is performed; executing on a first node of a first user workflow for performing the first task and  a second node of a first workflow graph that graphically represents a plurality of user workflows for performing the first task, a similarity algorithm to generate a first vector that represents three-dimensional (3D) data associated with the first node and a second vector that represents 3D data associated with the second node; determining that the first node and second node are similar based on a comparison between the first vector and the second vector; subsequent to determining that the first node and the second node are similar, determining that a first edge associated with the first node should be modified based on a comparison between a feature of the first edge and a similar feature of a second edge associated with the second node; generating a modified first user workflow based on a modification to the first edge; and causing the modified first user workflow to be displayed”. These claims describe a process of user workflow comparison, analysis, and optimization. Dependent claims 2-10 and 12-19 further describe the contents of the workflows and the comparison and analysis steps. The modified user workflow provides rules and instructions for users to alter their behavior. The comparison and analysis of workflow involves observations and evaluations. Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” and subgroup of managing personal behavior which includes following rules or instructions and Mental Processes which includes observations, evaluations, judgments, and opinions. Per the October 2019 Subject Eligibility Guidance pg. 7, claims that recite mental processes include limitations of “collecting information, analyzing it, and displaying certain results of the collection and analysis”. Therefore, claims 1-20 are directed to an abstract idea. 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 9, 11, 19, and 20 recite additional elements of a computer-implemented method, a design application, similarity algorithm that implements one or more trained machine learning function, user interface, client device, one or more non-transitory computer-readable media, one or more processors, a computing system comprising one or more memories that include instructions and one or more processors that are coupled to the one or more memories. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the workflow comparison, analysis, and optimization. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 9, 11, 19, and 20 recite additional elements of a computer-implemented method, a design application, similarity algorithm that implements one or more trained machine learning function, user interface, client device, one or more non-transitory computer-readable media, one or more processors, a computing system comprising one or more memories that include instructions and one or more processors that are coupled to the one or more memories. As per the Applicant’s specification the design application may comprise computer-aided design application, etc. [0062], the similarity algorithm/technique comprises and autoencoder that is trained using machine learning techniques [0105], the user interface is presented on a client device [0008]; the client device may comprise a computing device or machine, such as a desktop computer, laptop computer, mobile device, or any other type of computing device [0166], computer readable medium may be an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing [0202], the computing system may be a server [0056]; and the server (i.e. computing system) comprises a least one processor and a memory unit coupled together [0162]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624